DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Response to Arguments
Claims 1, 16, 24 is amended in the reply filed on 08/13/2021; claims 2-3, 6-7, 12-15, 17 were previously cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Yamawaki in addition to previously relied on references below.  It is noted that the foreign prior art reference found was from Applicant’s filed IDS. 
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicant argues that supporting prior art references disclose details regarding lift pins, and not conductive pins. 
Examiner disagrees and notes that some of the lift pins taught by the prior art references are conductive, in addition to the pins having similar capability of holding up the substrate. Further Examiner uses the support references to teach about features of the other pins and not necessarily the pins themselves, which could be located on conductive or lift pins. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160212 to Koo et al (“Koo”) in view of US 2016/0064189 to Tandou et al (“Tandou”) and further in view of US 2004/0045509 to Or et al (“Or”), US 4,931,135 to Horiuchi and JP2016225439A to “Yamawaki.”
Claim 1:
Koo discloses each of the conductive pins (18) extend above a recessed surface of the substrate support (12, see Fig. 1B where they extend beyond 28 which appears to be recessed portion of 12) and to be in direct contact with a to-be-processed substrate (10 [wafer]) when the to-be-processed substrate (10) is electrically clamped to the substrate support (12, see para. [0005]).
However Koo does not explicitly the substrate support thermally coupled to an upper surface of the conductive base, and the substrate support comprising a dielectric material, and a sealing lip concentrically disposed on the recessed surface proximate to an edge of the substrate support; a clamping electrode embedded in the dielectric material of the substrate support, each of the pins are spaced apart from the interior wall of the opening to define a channel there between; wherein the sealing lip, the recessed surface, and a to-be processed substrate define a gas plenum when the to-be processed substrate is electrically clamped to the substrate support; the gas plenum is in fluid communication with the plurality of openings to define a continuous gas volume when the to-be processed substrate is electrically clamped to the substrate support.
Tandou discloses a substrate support (2/3-1 [dielectric film]/[outer peripheral seal], Fig. 2) thermally coupled to an upper surface of the conductive base (12, see para. [0043] where they are thermally coupled by thermal spraying 2 onto 1), the substrate support (2/3-1) comprising a dielectric material (see para. [0042-0043]); and a sealing lip (3-1 [outer peripheral seal]) concentrically disposed on the recessed surface (surface of 2) proximate to an edge of the substrate support (2/3-1); a clamping electrode (not shown but disclosed as “internal electrodes” in para. [0044]) embedded in the dielectric material 
Tandou discloses wherein the sealing lip (3-1), the recessed surface (top of 2), and a to-be processed substrate (4) define a gas plenum (between 4 and 2) when the to-be processed substrate (4) is electrically clamped to the substrate support (para. [0054]); the gas plenum (between 4 and 2) is in fluid communication with a plurality of openings (inside 7’ [space] and channels where 6 resides) to define a continuous gas volume when the to-be processed substrate is electrically clamped to the substrate support (see para. [0055]). Tandou discloses all of this for the purpose of electrostatically attracting the sample to the chuck (see para. [0044]), being a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage (see para. [0045]), and/or providing a processing apparatus that enables processing efficiency to be improved (see para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support material and configuration, chuck electrode and configuration, sealing lip and configuration, and pin configurations with channels as taught by Tandou with motivation to electrostatically 
The apparatus of Koo in view of Tandou does not disclose (claim 1, remainder) each of the conductive pins has a surface feature disposed on an outer surface thereof, the surface feature consisting of a plurality of protuberances, a plurality of protrusions, or combinations thereof; (claim 8) wherein the surface feature consists of a plurality of protuberances.
However Or discloses (claim 1, remainder) each pin (600 [lift pin], Fig. 6) has a surface feature (630) disposed on an outer surface thereof (see Fig. 6, para. [0024]), the surface feature (630) consisting of a plurality of protuberances (630A, 630b [extending shoulders]), a plurality of protrusions, or combinations thereof; (claim 8) wherein the surface feature consists of a plurality of protuberances (630A, 630B, para. [0024-0025]), for the purpose of smoothly moving through a substrate support while minimizing particle generation typically associated with the lift pin and substrate support contact (see para. [0026]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface feature being protuberances as taught by Or with motivation to smoothly move through a substrate support while minimizing particle generation typically associated with the lift pin and substrate support contact.
The apparatus of Koo in view of Tandou and Or discloses each of the conductive pins (18, Fig. 1, Koo) has a domed pin head (head of 120J [electrical contact element], see Fig. 6A and para. [0035] which is a similar embodiment where head appears domed shaped) considered capable to be configured to provide physical contact with the to-be-processed substrate (102) for the purpose of maximizing the surface area for contacting the backside of 102 (para. [0035]).
The apparatus of Koo in view of Tandou and Or does not explicitly disclose a gas conduit disposed through the support base, the gas conduit being in direct fluid communication with the plurality of openings in the substrate support and configured to supply a cooling gas into the plurality of openings.
Horiuchi discloses a gas conduit (vertical portion of 19 [hole] in 10 [electrode cooling block]) disposed through the support base (10, see Fig. 1), the gas conduit (vertical portion of 10) being in direct fluid communication with a plurality of openings (openings where 18 [pins] reside) in the substrate support (11/21 [electrode]/[polymer film]) and configured to supply a cooling gas into the plurality of openings (openings where 18 reside, see col. 6, lines 19-24, where cooling gas is supplied to the respective places) for the purpose of improving temperature uniformity to improve etching uniformity (see col. 10, lines 37-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas conduit directly communicating with the openings as a configuration as taught by Horiuchi with motivation to improve temperature uniformity to improve etching uniformity.
The apparatus of Koo in view of Tandou, Or, Horiuchi does not disclose a plurality of lift pins movable through the substrate support and configured to extend above the upper surface of the substrate support to transfer a substrate onto and from the plurality of conductive pins.
Yamawaki teaches having conductive pins (60 [conductive pins], Fig. 2-3) and lift pin(s) (elevating pin [not shown but disclosed in para. [0036]]) for the purpose of having the same diameter for raising and lowering the substrate on the mounting table (para. [0036]). As lift pins are known in numerous prior art, they necessarily would be movable through the substrate support, and would necessarily be capable of transfer the substrate onto and from the plurality of conductive pins as claimed. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pins as taught by Yamawaki with motivation to have the same diameter for raising and lowering the substrate on the mounting table.
Claims 2 and 3: (Cancelled).
Claim 4: The apparatus of Koo in view of Tandou and Or discloses wherein the clamping electrode (“internal electrodes”, para. [0044], Tandou) is a conductive mesh, foil, or plate (see para. [0054] where electrode is a metallic film-like electrode, which reads on foil or plate).
Claims 6-7: (Cancelled).
Claim 10: The apparatus of Koo in view of Tandou and Or discloses wherein one or more of the plurality of conductive pins (18, Fig. 1B, Koo) appear to be fixedly 
Claim 11: The apparatus of Koo in view of Tandou and Or does not disclose further comprising a pumping conduit disposed through the support base, wherein the pumping conduit is in fluid communication with the continuous gas volume to form a gas evacuation path.
However Tandou discloses further comprising a pumping conduit (portion of 6 in 1, Fig. 2) disposed through a support base (1), wherein the pumping conduit portion of 6 in 1) is in fluid communication with the continuous gas volume to form a gas evacuation path (see para. [0051] where 14 is a gas evacuation valve discharges gas), for the purpose of increasing and reducing the flow rate of gas discharged by the evacuation pump (see para. [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pumping conduit and configuration as taught by Tandou with motivation to increase and reduce the flow rate of gas discharged by the evacuation pump.
Claims 12-15: (Cancelled).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou and Or as applied to claims 1, 4, 8, 10, 11 above, and further in view of US 2010/0271744 to Ni et al (“Ni”).
Regarding Claim 5: The apparatus of Koo in view of Tandou and Or does not explicitly disclose wherein the clamping electrode is electrically isolated from the plurality of conductive pins.
However Ni teaches that lift pins (137, Fig. 1A) are electrically isolated from the electrode (125, see para. [0028]) for the purpose of having de-chucking systems that reduce de-chucking failure (see para. [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrical isolation of the pins and electrode as taught by Ni to the apparatus of Koo in view of Tandou and Or with motivation to have de-chucking systems that reduce de-chucking failure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou and Or as applied to claims 1, 4, 8, 10, 11 above, and further in view of US 2006/0139843 to Kim.
Claim 9: The apparatus of Koo in view of Tandou and Or discloses wherein one or more of the plurality of conductive pins (18, Fig. 1B, Koo) are spring-loaded in the substrate support assembly (see para. [0005]); 
However they do not explicitly disclose the pins are disposed on, or coupled to, a resilient member disposed in the substrate support assembly; 
However Kim discloses wherein one or more of the plurality of conductive pins (440 [ESD lift pin], Fig. 5A) are disposed on, or coupled to, a resilient member (442 [elastic body]) disposed in the substrate support assembly (410 [chuck], see para. [0037]) for the purpose of moving the pin up and down elastically to contact the substrate (see para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resilient member taught by Kim to the pins of the apparatus of Koo in view of Tandou and Or with motivation to move the pin up and down elastically to contact the substrate.
Claims 16, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160212 to Koo et al (“Koo”) in view of US 2016/0064189 to Tandou et al (“Tandou”) and further in view of US 2012/0318456 to Brouk et al (“Brouk”), US 2004/0045509 to Or et al (“Or”), US 4,931,135 to Horiuchi and JP2016225439A to “Yamawaki.”
Claim 16: Koo discloses an apparatus comprising a substrate support assembly (12/22/24, Fig. 1B), comprising: a conductive base (22 [conductor/plate], see para. [0005]) formed of an electrically conductive material (aluminum, see para. [0005]), wherein the conductive base (22) is electrically coupled to a first voltage source (14 [pulsed DC bias], Fig. 1A, similar embodiment); a substrate support (12 [platen or e-chuck]) coupled to an upper surface of the conductive base (22, see Fig. 1B), the substrate support (12) having a plurality of openings (openings where 18 reside) formed therein (see Fig. 1B), wherein the openings are each defined by an interior wall of the 
Koo discloses a plurality of conductive pins (18 [spring-loaded pins]) electrically coupled to the conductive base (22, see para. [0005]), and wherein each pin (18) is disposed through one of the openings (openings in 12); each pin (18) extends beyond a recessed surface of the material (12, see Fig. 1B where they extend beyond 28 which appears to be recessed portion of 12) to be in direct contact with a to-be-processed substrate (10 [wafer]) when the to-be-processed substrate (10) is electrically clamped to the substrate support (12, see para. [0005]).
However Koo does not explicitly disclose a processing chamber, comprising: one or more sidewalls and a bottom defining a processing volume; the substrate support assembly disposed in the processing volume; the substrate support thermally coupled to an upper surface of the conductive base, and the substrate support comprising a dielectric material; an electrode embedded in the dielectric material of the substrate support, wherein the electrode is configured to be electrically coupled to the second voltage source: and each pin is spaced apart from the interior wall of the opening to define a channel there between.
Tandou discloses a processing chamber (23 [processing chamber], Fig. 1) comprising: one or more sidewalls and a bottom defining a processing volume (see Fig. 1 where 23 has sidewalls and a bottom, see also para. [0026-0027]); a substrate support assembly (101 [cylindrical sample stage]) disposed in the processing volume (inside 23, see Fig. 1), the substrate support (2/3-1 [dielectric film]/[outer peripheral seal], Fig. 2) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process chamber with walls, support material and configuration, chuck electrode and configuration, and pin configurations with channels as taught by Tandou with motivation to electrostatically attracting the sample to the chuck, being a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage, and providing a processing apparatus that enables processing efficiency to be improved.
The apparatus of Koo in view of Tandou does not disclose a bias controller, and the bias controller is configured to be electrically coupled to a first voltage source and to a second voltage source that is different from the first voltage source.
Brouk discloses a bias controller (2432 [controller], Fig. 24), and the bias controller (2432) is configured to be electrically coupled to a first voltage source (2430 [switch mode power supply]) and to a second voltage source (2434 [DC power supply]) that is different from the first voltage source (see Fig. 24, see para. [0219-0220]) for the purpose of resulting in a defined ion energy distribution function of ions reaching the surface of the substrate (see para. [0010]).
The apparatus of Koo in view of Tandou and Brouk discloses each of the conductive pins (18, Fig. 1, Koo) has a domed pin head (head of 120J [electrical contact element], see Fig. 6A and para. [0035] which is a similar embodiment where head appears domed shaped) considered capable to be configured to provide physical contact with the to-be-processed substrate (102) for the purpose of maximizing the surface area for contacting the backside of 102 (para. [0035]).
The apparatus of Koo in view of Tandou and Brouk does not disclose (claim 16, remainder) one or more of the conductive pins has a surface-area-increasing feature consisting of a laterally-extending shape; (claim 19) wherein the surface-area-increasing feature consists of a plurality of protuberances.
However Or discloses (claim 16, remainder) one or more of the pins (600 [lift pin], Fig. 6) has a surface-area-increasing feature (630) consisting of a laterally-extending shape (630A, 630b [extending shoulders]), (claim 19) wherein the surface-area-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface feature being protuberances as taught by Or with motivation to smoothly move through a substrate support while minimizing particle generation typically associated with the lift pin and substrate support contact.
The apparatus of Koo in view of Tandou and Or does not explicitly disclose a gas conduit disposed through the support base, the gas conduit being in direct fluid communication with the plurality of openings in the substrate support and configured to supply a cooling gas into the plurality of openings.
Horiuchi discloses a gas conduit (vertical portion of 19 [hole] in 10 [electrode cooling block]) disposed through the support base (10, see Fig. 1), the gas conduit (vertical portion of 10) being in direct fluid communication with a plurality of openings (openings where 18 [pins] reside) in the substrate support (11/21 [electrode]/[polymer film]) and configured to supply a cooling gas into the plurality of openings (openings where 18 reside, see col. 6, lines 19-24, where cooling gas is supplied to the respective places) for the purpose of improving temperature uniformity to improve etching uniformity (see col. 10, lines 37-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas conduit directly communicating with the openings as a configuration as taught by Horiuchi with motivation to improve temperature uniformity to improve etching uniformity.
The apparatus of Koo in view of Tandou, Or, Horiuchi does not disclose (claim 16) a plurality of lift pins movable through the substrate support and configured to extend above the upper surface of the substrate support to transfer a substrate onto and from the plurality of conductive pins.
Yamawaki teaches having conductive pins (60 [conductive pins], Fig. 2-3) and lift pin(s) (elevating pin [not shown but disclosed in para. [0036]]) for the purpose of having the same diameter for raising and lowering the substrate on the mounting table (para. [0036]). As lift pins are known in numerous prior art, they necessarily would be movable through the substrate support, and would necessarily be capable of transfer the substrate onto and from the plurality of conductive pins as claimed. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pins as taught by Yamawaki with motivation to have the same diameter for raising and lowering the substrate on the mounting table.
Claim 17: (Cancelled).
Claim 21: The apparatus of Koo in view of Tandou, Brouk, and Or does not disclose  the substrate support further comprises a sealing lip concentrically disposed on the recessed surface proximate to an edge of the substrate support, the sealing lip, the 
Tandou discloses the substrate support (2/3-1, Fig. 2) further comprises a sealing lip (3-1 [outer peripheral seal], Fig. 2) concentrically disposed on the recessed surface (surface of 2) proximate to an edge of the substrate support (2/3-1); wherein the sealing lip (3-1), the recessed surface (top of 2), and a to-be processed substrate (4) define a gas plenum (between 4 and 2) when the to-be processed substrate (4) is electrically clamped to the substrate support (para. [0054]); the gas plenum (between 4 and 2) is in fluid communication with a plurality of gas channels (inside 7’ [space] and channels where 6 resides) to define a continuous gas volume when the to-be processed substrate is electrically clamped to the substrate support (see para. [0055]). Tandou discloses all of this for the purpose of electrostatically attracting the sample to the chuck (see para. [0044]), being a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage (see para. [0045]), and/or providing a processing apparatus that enables processing efficiency to be improved (see para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sealing lip and configuration, as taught by Tandou with motivation to be a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage, and providing a processing apparatus that enables processing efficiency to be improved.
Claim 23: The apparatus of Koo in view of Tandou discloses wherein one or more of the plurality of conductive pins (18, Fig. 1B, Koo) appear to be fixedly coupled to the substrate support assembly (22, para. [0005]) and considered capable to extend beyond the recessed surface (recessed surface of 12) between about 1 µm and about 10 µm (it is noted that as long as the pins can move up and down via spring load, they extend above and below the recessed surface necessarily at any point(s) due to having a moving mechanism,  para. [0005]). It is noted that “fixedly coupled” is interpreted to be that the pins are coupled via spring-loaded mechanism).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou, Brouk, and Or as applied to claims 16, 19, 21, 23 above, and further in view of US 2010/0271744 to Ni et al (“Ni”).
Regarding Claim 18: The apparatus of Koo in view of Tandou, Brouk, and Or does not explicitly disclose wherein the clamping electrode is electrically isolated from the plurality of conductive pins.
However Ni teaches that lift pins (137, Fig. 1A) are electrically isolated from the electrode (125, see para. [0028]) for the purpose of having de-chucking systems that reduce de-chucking failure (see para. [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrical isolation of the pins and electrode as taught by Ni to the apparatus of Koo in view of Tandou, Brouk, and Or with motivation to have de-chucking systems that reduce de-chucking failure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou, Brouk, and Or as applied to claims 16, 19, 21, 23 above, and further in view of 2002/0078891 to Chu et al (“Chu”). 
Claim 20: The apparatus of Koo in view of Tandou, Brouk, and Or does not explicitly disclose wherein one or more of the plurality of conductive pins comprises a material selected from the group consisting of aluminum, an aluminum alloy, silicon carbide, and combinations thereof. 
Chu discloses wherein one or more of the plurality of conductive pins (112 [pin], Fig. 2) comprises a material selected from the group consisting of aluminum, an aluminum alloy, silicon carbide, and combinations thereof (see para. [0041] where 112 can be made of aluminum), for the purpose of easily grounding electric charge on the wafer when the pins are in contact with the wafer (see para. [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the pins taught by Chu with motivation to easily ground electric charge on the wafer when the pins are in contact with the wafer.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou, Brouk, and Or as applied to claims 16, 19, 21, 23 above, and further in view of US 2006/0139843 to Kim.
Claim 22:
However they do not explicitly disclose the pins are disposed on, or coupled to, a resilient member disposed in the substrate support assembly; 
However Kim discloses wherein one or more of the plurality of conductive pins (440 [ESD lift pin], Fig. 5A) are disposed on, or coupled to, a resilient member (442 [elastic body]) disposed in the substrate support assembly (410 [chuck], see para. [0037]) for the purpose of moving the pin up and down elastically to contact the substrate (see para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resilient member taught by Kim to the pins of the apparatus of Koo in view of Tandou, Brouk, and Or with motivation to move the pin up and down elastically to contact the substrate.
Claims 24, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160212 to Koo et al (“Koo”) in view of US 2016/0064189 to Tandou et al (“Tandou”) and further in view of US 2004/0045509 to Or et al (“Or”), US 4,931,135 to Horiuchi and JP2016225439A to “Yamawaki.” 
Claim 24: Koo discloses a substrate support assembly (12/22/24, Fig. 1B), comprising: a support base (22 [conductor/plate], see para. [0005]) formed of an electrically conductive material (aluminum, see para. [0005]); a substrate support (12 [platen or e-chuck]) disposed on an upper surface of the support base (22, see Fig. 1B), the substrate support (12) having a recess surfaces (see where 28 discloses a recess surface); a plurality of conductive pins (18 [spring-loaded pins]) disposed in a corresponding plurality of openings (openings where 18 reside, see Fig. 1B, para. 
Koo discloses each of the conductive pins (18) extend above a recessed surface of the substrate support (12, see Fig. 1B where they extend beyond 28 which appears to be recessed portion of 12) and to be in direct contact with a to-be-processed substrate (10 [wafer]) when the to-be-processed substrate (10) is electrically clamped to the substrate support (12, see para. [0005]).
However Koo does not explicitly the substrate support thermally coupled to an upper surface of the conductive base, and the substrate support comprising a dielectric material, and a sealing lip concentrically disposed on the recessed surface proximate to an edge of the substrate support; a clamping electrode embedded in the dielectric material of the substrate support, each of the pins are spaced apart from the interior wall of the opening to define a channel there between; wherein the sealing lip, the recessed surface, and a to-be processed substrate define a gas plenum when the to-be processed substrate is electrically clamped to the substrate support; the gas plenum is in fluid communication with a plurality of gas channels to define a continuous gas volume when the to-be processed substrate is electrically clamped to the substrate support.
Tandou discloses a substrate support (2/3-1 [dielectric film]/[outer peripheral seal], Fig. 2) thermally coupled to an upper surface of the conductive base (12, see para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support material and configuration, chuck electrode and configuration, sealing lip and configuration, and pin configurations with channels as taught by Tandou with motivation to electrostatically attracting the sample to the chuck, being a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage, and providing a processing apparatus that enables processing efficiency to be improved.
The apparatus of Koo in view of Tandou does not disclose each of the conductive pins has a surface feature disposed on an outer surface thereof, the surface feature 
However Or discloses each pin (600 [lift pin], Fig. 6) has a surface feature (630) disposed on an outer surface thereof (see Fig. 6, para. [0024]), the surface feature (630) consisting of a plurality of protuberances (630A, 630b [extending shoulders]), a plurality of protrusions, or combinations thereof (para. [0024-0025]), for the purpose of smoothly moving through a substrate support while minimizing particle generation typically associated with the lift pin and substrate support contact (see para. [0026]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface feature being protuberances as taught by Or with motivation to smoothly move through a substrate support while minimizing particle generation typically associated with the lift pin and substrate support contact.
The apparatus of Koo in view of Tandou and Or does not explicitly disclose a gas conduit disposed through the support base, the gas conduit being in direct fluid communication with the plurality of openings in the substrate support and configured to supply a cooling gas into the plurality of openings.
Horiuchi discloses a gas conduit (vertical portion of 19 [hole] in 10 [electrode cooling block]) disposed through the support base (10, see Fig. 1), the gas conduit (vertical portion of 10) being in direct fluid communication with a plurality of openings (openings where 18 [pins] reside) in the substrate support (11/21 [electrode]/[polymer film]) and configured to supply a cooling gas into the plurality of openings (openings 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas conduit directly communicating with the openings as a configuration as taught by Horiuchi with motivation to improve temperature uniformity to improve etching uniformity.
The apparatus of Koo in view of Tandou, Or, Horiuchi does not disclose a plurality of lift pins movable through the substrate support and configured to extend above the upper surface of the substrate support to transfer a substrate onto and from the plurality of conductive pins.
Yamawaki teaches having conductive pins (60 [conductive pins], Fig. 2-3) and lift pin(s) (elevating pin [not shown but disclosed in para. [0036]]) for the purpose of having the same diameter for raising and lowering the substrate on the mounting table (para. [0036]). As lift pins are known in numerous prior art, they necessarily would be movable through the substrate support, and would necessarily be capable of transfer the substrate onto and from the plurality of conductive pins as claimed. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pins as taught by Yamawaki with motivation to have the same diameter for raising and lowering the substrate on the mounting table.
Claim 25: The apparatus of Koo in view of Tandou and Or discloses wherein one or more of the plurality of conductive pins (18, Fig. 1B, Koo) appear to be fixedly coupled to the substrate support assembly (22, para. [0005]) and one or more of the plurality of conductive pins (18) are considered capable to extend beyond the recessed surface (recessed surface of 12) between about 1 µm and about 10 µm (it is noted that as long as the pins can move up and down via spring load, they extend above and below the recessed surface necessarily at any point(s) due to having a moving mechanism, para. [0005]). It is noted that “fixedly coupled” is interpreted to be that the pins are coupled via spring-loaded mechanism).
The apparatus of Koo in view of Tandou and Or discloses each of the conductive pins (18, Fig. 1, Koo) has a domed pin head (head of 120J [electrical contact element], see Fig. 6A and para. [0035] which is a similar embodiment where head appears domed shaped) considered capable to be configured to provide physical contact with the to-be-processed substrate (102) for the purpose of maximizing the surface area for contacting the backside of 102 (para. [0035]).
Claim 27:
Tandou discloses wherein the sealing lip (3-1), the recessed surface (top of 2), and a to-be processed substrate (4) define a gas plenum (between 4 and 2) when the to-be processed substrate (4) is electrically clamped to the substrate support (para. [0054]); the gas plenum (between 4 and 2) is in fluid communication with a plurality of gas channels (inside 7’ [space] and channels where 6 resides) to define a continuous gas volume when the to-be processed substrate is electrically clamped to the substrate support (see para. [0055]). Tandou discloses all of this for the purpose of electrostatically attracting the sample to the chuck (see para. [0044]), being a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage (see para. [0045]), and/or providing a processing apparatus that enables processing efficiency to be improved (see para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support material and configuration, chuck electrode and configuration, sealing lip and configuration, and pin configurations with channels as taught by Tandou with motivation to be a feeding path for thermoconductive gas to promote heat transfer between the sample and the stage, and providing a processing apparatus that enables processing efficiency to be improved.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Tandou and Or as applied to claims 24, 25, 27 above, and further in view of US 2006/0139843 to Kim.
Claim 26: The apparatus of Koo in view of Tandou and Or discloses wherein one or more of the plurality of conductive pins (18, Fig. 1B, Koo) are spring-loaded in the substrate support assembly (see para. [0005]); 
However they do not explicitly disclose the pins are disposed on, or coupled to, a resilient member disposed in the substrate support assembly; 
However Kim discloses wherein one or more of the plurality of conductive pins (440 [ESD lift pin], Fig. 5A) are disposed on, or coupled to, a resilient member (442 [elastic body]) disposed in the substrate support assembly (410 [chuck], see para. [0037]) for the purpose of moving the pin up and down elastically to contact the substrate (see para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resilient member taught by Kim to the pins of the apparatus of Koo in view of Tandou and Or with motivation to move the pin up and down elastically to contact the substrate.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718